EXHIBIT 10.6

AMENDMENT SIX
TO THE
SAVINGS EQUALIZATION PLAN OF NEWMONT


WHEREAS, the Savings Equalization Plan of Newmont (the “Plan”) was restated by
Newmont USA Limited (the “Plan Sponsor”) effective December 31, 2008; and

WHEREAS, the Plan Sponsor wishes to amend the Plan effective January 1, 2018 to
provide that the Board of Directors may designate entities as participating
employers in the Plan without requiring their consent; and

WHEREAS, Section 9.02 of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2018 as follows:

1. Article I, the definition of “Company,” is restated as follows:

“Company” means Newmont USA Limited, a Delaware corporation, and any parent,
subsidiary, affiliated company or division of the Company or other legal entity
related to the Company which is designated as a participating employer under the
Plan by the Board of Directors or its delegate.

2. The Administration Committee or its delegate is hereby authorized to take all
action necessary to implement this amendment.

The foregoing was adopted this 26th day of September, 2018.

 

NEWMONT USA LIMITED

 

 

 

 

 

 

 

 

 

 

By

/s/ Stephen P. Gottesfeld

 

Name

Stephen P. Gottesfeld

 

Title

Vice President

 

Savings Equalization Plan of Newmont

Amendment Six Effective January 1, 2018

Page 1 of 1

--------------------------------------------------------------------------------